Citation Nr: 0828395	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-37 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus with plantar fasciitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to March 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDING OF FACT

The veteran's bilateral pes planus with plantar fasciitis is 
manifested by moderate to severe pronation of the feet, 
tenderness and pain on manipulation, with no evidence of 
pronounced bilateral flat foot productive of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation that is not improved by 
orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for bilateral pes planus with plantar fasciitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that the letters dated in April 2004 and March 2006 satisfied 
these duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The March 2006 letter provided this notice 
to the veteran.  

The Board observes that the April 2004 letter was sent to the 
veteran prior to the July 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b) (2007), and 
Dingess, supra, and after the notice was provided the case 
was readjudicated and a May 2007 supplemental statement of 
the case (SSOC) was provided to the veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
supplemental statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present case, the Board notes that first and fourth 
notice elements were satisfied by virtue of the April 2004 
and the March 2006 correspondence, which were followed by the 
May 2007 readjudication.  Cumulatively, the letters informed 
the veteran of the necessity of providing on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of his claimed disability and the effect 
that worsening has on the veteran's employment and daily life 
and included examples of pertinent medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  In particular regard to the impact that the 
veteran's increased disability has on his employment, the 
Board notes that RO specifically advised the veteran in the 
March 2006 letter that VA considered evidence of the impact 
of his claimed disability and its symptoms on his employment 
in determining the disability rating and specifically asked 
the veteran to provide evidence such as statements from 
employers as to job performance, lost time, or other 
information regarding how his claimed disability affects his 
ability to work.  In particular regard to the impact that the 
veteran's increased disability has on his daily life, the 
Board observes that the RO asked the veteran in the April 
2004 letter to submit statements from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse and to submit his own statement describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
the disability.  The RO later asked the veteran to submit 
statements discussing his disability symptoms from people who 
have witnessed how they affect him in the March 2006 letter.  
Such information would elicit the type of information and 
evidence necessary to ascertain the effect of the veteran's 
claimed disability on his daily life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2006 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

The Board notes, however, that the veteran has not been 
provided with adequate notice with respect to the second 
notice element in any VCAA correspondence issued during the 
course of this appeal and entitlement to a higher disability 
rating may not be satisfied by the veteran merely 
demonstrating a noticeable worsening or increase in severity 
of his bilateral pes planus with plantar fasciitis.  

Nevertheless, the absence of such notice is deemed harmless 
error in this case as it can be reasonably concluded that the 
veteran had actual knowledge of the rating criteria.  Indeed, 
the schedular criteria for rating bilateral pes planus with 
plantar fasciitis was included in the May 2007 SSOC and the 
veteran has not asserted any lack of notice with respect such 
criteria.  Moreover, evidence identified as relevant to the 
veteran's claim has been obtained and considered with respect 
to this appeal and the veteran has had a meaningful 
opportunity to participate in the adjudication of his 
increased rating claim during the course of this appeal such 
that the essential fairness of the adjudication has not been 
compromised despite any absence of notice with respect to 
this element in the VCAA notice letters.     

The Board further notes that the RO provided the veteran with 
a copy of the July 2004 rating decision, the November 2005 
SOC, and the May 2007 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R § 3.159 (2007) with respect to nearly all provisions.  
For those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
notice defect was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  As such, the Board 
finds that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an examination in April 2004 and September 2006.  
The Board acknowledges that at the September 2006 
examination, the veteran's claims folder was not available 
for the examiner to review.  However the veteran presented a 
thorough medical history and the Board finds that the 
examiner had adequate information to provide an accurate 
medical assessment and, therefore, finds the absence of the 
claims folder to be non-prejudicial to the veteran.  VA 
medical records identified as pertinent to the veteran's 
claim have been associated with the claims folder.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2 
(2007); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).  In rating musculoskeletal disabilities 
with regard to limitation of motion, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2007) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's bilateral pes planus with plantar fasciitis is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a (2007), Diagnostic Code 5276.  Under this Code, a 30 
percent rating for bilateral flat foot requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id. 

Considering the evidence relating to the veteran's service-
connected bilateral pes planus with plantar fasciitis under 
the rating criteria, Diagnostic Code 5276, the Board finds 
that the veteran's disability picture is most consistent with 
the current 30 percent disability evaluation, and that an 
increased disability evaluation is not warranted.  In this 
case, the Board observes that the medical evidence of record, 
consisting primarily of the April 2004 and the September 2006 
VA examination reports and VA medical records dated from 
November 2003 to April 2004, objectively shows that the 
veteran does not have pronounced flatfoot with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles upon manipulation, which is not improved by 
orthopedic shoes.  VA treatment records from 2004 show the 
veteran having "moderate" pronation and "severe" pes 
planovalgus deformity.  The September 2006 examination report 
shows that while the veteran does have tenderness in his 
feet, the examiner found no edema, instability, or weakness.  
The examiner further noted that there were no callosities, no 
breakdown, and no unusual shoe wear pattern.  There is 7 
degrees valgus of the right foot with 10 degrees angulation 
of the right hallux valgus and 5 degrees valgus of the left 
foot.  There is significant midfoot malalignment on both 
feet, but forefeet are aligned.  He can dorsiflex his right 
toe 20 degrees.  The veteran also has navicular tuberosities 
and bunion hallux valgus on the right foot.  The veteran 
shows normal weightbearing and nonweightbearing alignment of 
the Achilles tendon, with no pain on manipulation of the 
Achilles tendon.  The veteran does not use crutches, braces, 
a cane, or corrective shoes.  He is not currently using shoe 
inserts, although,  he has previously used orthotic shoe 
inserts, but found that they provided no real relief.  
Finally, the examiner's impression on the most recent 
examination was listed as:  plantar fascia tender to 
palpation; bilateral pes planus with valgus deformity, right 
worse than left; and bilateral heel tenderness and tenderness 
of the navicular tuberosities.  Despite signs of tenderness 
of the plantar surfaces of the feet (albeit, not extreme 
tenderness), and an indication that corrective devices may 
not be helpful, the objective medical evidence does not 
indicate most of the objective criteria required for a 50 
percent rating and more closely fits within the criteria for 
the currently assigned 30 percent evaluation.  Therefore, a 
disability rating in excess of 30 percent is not warranted 
throughout the appeal period.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The veteran 
reports that his feet are very tender and that it is painful 
to stand for longer than 5 minutes.  See September 2006 VA 
Examination.  But, there is no evidence of abnormality and 
the tenderness and fatigability he experiences due to his 
bilateral pes planus with plantar fasciitis are adequately 
accounted for in his currently assigned disability 
evaluation.  Thus, there is no objective clinical indication 
he has other symptoms causing additional functional 
limitation to a degree that would support a higher rating.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's bilateral pes planus with plantar 
fasciitis warrants a rating higher than 30 percent on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2007).  Any 
limits on the veteran's employability due to his bilateral 
pes planus with plantar fasciitis have been contemplated in a 
30 percent rating under Diagnostic Code 5276.  The evidence 
also does not reflect that the veteran's bilateral pes planus 
with plantar fasciitis has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's statements that his 
service-connected bilateral pes planus with plantar fasciitis 
is worse than the assigned rating.  The Board places 
significantly more weight on the objective clinical findings 
reported on examination than the veteran's own subjective 
statements in support of his claim.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board).  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a (2007) with respect to determining the severity of his 
service-connected bilateral pes planus.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) 
(2007).  As a preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus with plantar fasciitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


